Citation Nr: 0708182	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-36 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant is entitled to an increased monthly 
apportionment, greater than $625, of the veteran's VA 
disability compensation benefits on behalf of her and their 
three children.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
October 1973.  The appellant is the veteran's spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 special apportionment decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the appellant's 
request to increase her monthly apportionment amount above 
$625 of the veteran's VA disability compensation benefits on 
behalf of her and their three children.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

On VA Form 9, Appeal to Board of Veterans' Appeals, received 
in May 2006, the appellant requested a personal hearing in 
Washington, DC, before a Veterans Law Judge, which was then 
scheduled for February 28, 2007.  Applying 38 C.F.R. § 20.305 
and in accordance with 38 C.F.R. § 20.704, the appellant 
timely requested in writing with good cause shown a change in 
the hearing date and to have the hearing closer to where she 
lived in Mississippi.  

To ensure procedural due process the case is REMANDED for the 
following action:

Reschedule the appellant for a hearing, 
either a Travel Board hearing or a 
videoconference hearing, before a 
Veterans Law Judge at the VA Regional 
Office that is closest to her residence 
in Mississippi.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

